Filed Pursuant to Rule 424(b)(2) Registration Statement No. 333-166441 PROSPECTUS SUPPLEMENT (To Prospectus dated April 30, 2010) West Coast Bancorp Up to $30,000,000 Common Stock This prospectus supplement and accompanying prospectus relate to the offer and sale from time to time of shares of our common stock, no par value per share, having an aggregate offering price of up to $30,000,000 through Sandler ONeill & Partners, L.P. (Sandler ONeill), as our sales agent, or to Sandler ONeill as principal for its own account, at a price agreed upon at the time of sale, for resale. If we sell shares of our common stock to Sandler ONeill as principal or other than in accordance with the sales agency agreement, we will enter into a separate terms agreement setting forth the terms of such transaction, and we will describe such agreement in a separate prospectus supplement or pricing supplement. Our common stock is listed and traded on the NASDAQ Global Select Market (NASDAQ) under the symbol WCBO. The last reported sales price of our common stock as reported on the NASDAQ on June 23, 2010 was $2.87 per share. The shares of our common stock to which this prospectus supplement relates generally will be offered and sold through our sales agent over a period of time and from time to time in transactions at market prices prevailing at the time, at prices related to the prevailing market prices or at negotiated prices, pursuant to a sales agency agreement. Accordingly, an indeterminate number of shares of common stock will be sold up to the number of shares having an aggregate offering price of up to $30,000,000. We will pay Sandler ONeill a commission equal to 2.75% of the gross sales price per share for any shares sold through Sandler ONeill under the sales agency agreement unless the parties agree otherwise. The net proceeds we receive from the sale of the shares to which this prospectus supplement relates will be the gross proceeds received from such sales less the commissions or discounts and any other costs we may incur in issuing the shares. See Plan of Distribution for further information. Investing in the shares of our common stock involves risks. See Risk Factors on page S-6 of this prospectus supplement, in our Annual Report on Form 10-K for the year ended December 31, 2009, in our Quarterly Report for the quarterly period ended March 31, 2010, and in all subsequent filings under Section 13(a), 13(c), 14 or 15(d) of the Securities Exchange Act of 1934, as amended. None of the Securities and Exchange Commission, any state securities commission, the Federal Deposit Insurance Corporation, the Board of Governors of the Federal Reserve System, or any regulatory agency has approved or disapproved of these securities or passed upon the adequacy, completeness or accuracy of this prospectus supplement or the accompanying prospectus. Any representation to the contrary is a criminal offense. These shares of common stock are not deposits or accounts or other obligations of any of our bank or non-bank subsidiaries and are not insured or guaranteed by the Federal Deposit Insurance Corporation, the Board of Governors of the Federal Reserve System or any other governmental or regulatory agency or instrumentality. The date of this prospectus supplement is June 24, 2010 TABLE OF CONTENTS Prospectus Supplement About This Prospectus Supplement S-1 Where You Can Find More Information S-1 Information Incorporated By Reference S-1 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS S-3 Risk Factors S-6 RECENT DEVELOPMENTS S-16 Current Enforcement Actions S-17 Use of Proceeds S-19 Price Range of Common Stock and Dividend Policy S-20 Description of Capital Stock S-21 Certain U.S. Federal Tax Considerations For Non-U.S. Holders Of Our Common Stock S-25 Certain Benefit Plan Considerations S-28 Plan of Distribution S-30 Validity of Common Stock S-32 Experts S-33 Prospectus ABOUT THIS PROSPECTUS 2 WHERE YOU CAN FIND MORE INFORMATION 3 INFORMATION INCORPORATED BY REFERENCE 4 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 5 WEST COAST BANCORP 7 RISK FACTORS 8 RATIO OF EARNINGS TO FIXED CHARGES 9 USE OF PROCEEDS 10 DESCRIPTION OF SECURITIES THAT WE MAY OFFER 11 DESCRIPTION OF COMMON STOCK12 DESCRIPTION OF PREFERRED STOCK 13 DESCRIPTION OF WARRANTS 19 ANTI-TAKEOVER PROVISIONS 20 PLAN OF DISTRIBUTION 23 LEGAL MATTERS 25 EXPERTS 26 You should rely only on the information contained or incorporated by reference into this prospectus supplement or the accompanying prospectus. We have not, and Sandler ONeill has not, authorized anyone to provide you with different or inconsistent information. We are not making an offer of the shares of common stock covered by this prospectus supplement in any jurisdiction where the offer is not permitted. You should not assume that the information contained in or incorporated by reference into this prospectus supplement or the accompanying prospectus is accurate as of any date other than the respective dates thereof. Our business, financial condition, results of operations and prospects may have changed since such dates. S-ii About This Prospectus Supplement This document consists of two parts. The first part is the prospectus supplement, which describes the specific terms of the offering. The second part is the prospectus, which describes more general information, some of which may not apply to the offering. You should read both this prospectus supplement and the accompanying prospectus, together with the documents incorporated by reference into this prospectus supplement and the additional information described under the heading Where You Can Find More Information below. All references in this prospectus supplement to we, our, ours, and us refer to West Coast Bancorp, an Oregon corporation and bank holding company, and its successors and include our consolidated subsidiaries, unless the context otherwise requires. References to the Bank mean West Coast Bank, our principal operating subsidiary. We refer to the Securities and Exchange Commission as the SEC and the Federal Deposit Insurance Corporation as the FDIC. If the information set forth in this prospectus supplement differs in any way from the information set forth in the accompanying prospectus, you should rely on the information set forth in this prospectus supplement. Currency amounts in this prospectus supplement are stated in U.S. dollars. Where You Can Find More Information We file annual, quarterly and current reports, proxy statements and other information with the SEC. You may read and copy any materials that we file with the SEC at the SECs Public Reference Room at treet, N.E., Washington, D.C. 20549. Please call the SEC at 1-800-SEC-0330 for more information about the operation of the public reference rooms. The SEC also maintains an internet website, at www.sec.gov , that contains our filed reports, proxy and information statements and other information that we file electronically with the SEC. Additionally, we make these filings available, free of charge, on our website at www.wcb.com as soon as reasonably practicable after we electronically file such materials with, or furnish them to, the SEC. Except for those SEC filings incorporated by reference into this prospectus supplement, none of the information contained on, or that may be accessed through, our website is a prospectus or constitutes part of, or is otherwise incorporated into, this prospectus supplement. Information Incorporated By Reference The SEC allows us to disclose important information to you by referring you to documents that we have previously filed with the SEC or documents that we will file with the SEC in the future. The information incorporated by reference is considered to be part of this prospectus, and information in documents that we file later with the SEC will automatically update and supersede information in this prospectus. We incorporate by reference into this prospectus supplement the documents listed below and any future filings made by us with the SEC under Section13(a), 13(c), 14 or 15(d) of the Exchange Act of 1934, as amended (the Exchange Act) until the termination of this offering: · our Annual Report on Form 10-K for the fiscal year ended December31, 2009 filed with the SEC on March 11, 2010 and any amendments thereto (including the Form 10-K/A filed with the SEC on May 26, 2010); · our Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2010 and any amendments thereto, filed with the SEC on May 10, 2010; · our Current Reports on Form 8-K and amendments thereto filed with the SEC on January 6, 2010, January 20, 2010 (as supplemented by the Current Report on Form 8-K/A filed on March 25, 2010), January 21, 2010, February 16, 2010, March 3, 2010, April 30, 2010 and June 24, 2010 (other than the portions of those documents furnished and not deemed to be filed under SEC rules); · those portions of our Definitive Proxy Statement on Schedule14A, filed with the SEC on March16, 2010, deemed incorporated into our Annual Report on Form10-K for the fiscal year ended December 31, 2009; · the description of our Preferred Stock Purchase Rights contained in the Form 8-A12B Registration Statement filed with the SEC on October 28, 2009, including any amendment or report filed with the SEC for the purpose of updating the description; and · the description of our common stock contained in Exhibit 99.1 to our Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2010 and any amendment or report filed with the SEC for the purpose of updating the description. To the extent that any information contained in any report in Form 8-K or any exhibit thereto, was or is furnished to, rather than filed with, the SEC, such information or exhibit is specifically not incorporated by reference. Any statement contained in a document incorporated or deemed to be incorporated by reference in this prospectus supplement is modified or superseded for purposes of this prospectus supplement to the extent that a statement contained in this prospectus supplement or in any other subsequently filed document that also is or is deemed to be incorporated by reference herein modifies or supersedes such statement. Any statement so modified or superseded does not, except as so modified or superseded, constitute a part of this prospectus supplement. You may request a copy of these filings, at no cost, by written or oral request made to us at the following address or telephone number: 5335 Meadows RoadSuite 201 Lake Oswego, Oregon 97035 (503) 684-0884 Attention: Corporate Secretary S-2 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This prospectus supplement, the accompanying prospectus and the documents incorporated by reference may contain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 (the PSLRA) and are made pursuant to the safe harbors of the PSLRA. Any statements containing the words could, may, should, plan, believes, anticipates, estimates, predicts, expects, projects, potential, or continue, or words of similar import, constitute forward-looking statements, as do any other statements that expressly or implicitly predict future events, results, or performance. The actual results of West Coast Bancorp could be quite different from those expressed or implied by the forward-looking statements. Factors that could cause results to differ from results expressed or implied by our forward-looking statements include, without limitation: · General economic conditions, whether national or regional, and conditions in real estate markets, that may affect the demand for our loan and other products, lead to further declines in credit quality and additional loan losses, negatively affect the value and salability of the real estate that we own or is the collateral for many of our loans and hinder our ability to increase lending activities; · The effect of market conditions in our service areas on our efforts to continue to reduce our levels of nonperforming assets and increase loan originations; · Changing bank regulatory conditions, policies, or programs, whether arising as new legislation or regulatory initiatives or changes in our regulatory classifications, that could lead to restrictions on activities of banks generally or West Coast Bank in particular, increased costs, including deposit insurance premiums, the elimination or expiration of programs expanding deposit insurance coverage, regulation or prohibition of certain income producing activities, or changes in the secondary market for bank loan and other products; · Competitive factors, including competition with community, regional and national financial institutions, that may lead to pricing pressures that reduce yields the Bank earns on loans and increase rates the Bank pays on deposits, the loss of our most valued customers, defection of key employees or groups of employees, or other losses; · Increasing or decreasing interest rate environments, including the slope and level of the yield curve, that could lead to decreases in net interest margin, lower net interest and fee income, including lower gains on sales of loans, and changes in the value of the Companys investment securities; and · Changes or failures in technology or third party vendor relationships in important revenue production or service areas or increases in required investments in technology that could reduce our revenues, increase our costs, or lead to disruptions in our business. Forward-looking statements are subject to risks and uncertainties related to the Companys ability to, among other things: dispose of properties or other assets obtained through foreclosures at expected prices and within a reasonable period of time; attract and retain key personnel; generate loan and deposit balances at projected spreads; sustain fee generation including gains on sales of loans; maintain asset quality and control risk; limit the amount of net loan charge-offs; adapt to changing customer deposit, investment and borrowing behaviors; control expense growth; and monitor and manage the Companys financial reporting, operating and disclosure control environments. Any or all of these factors could have an adverse impact on our financial position and our results of operations. Some of these and other factors are discussed in this prospectus supplement under the caption Risk Factors and elsewhere in the documents incorporated by reference, including but not limited to the section entitled Risk Factors in our Annual Report on Form 10-K for the year ended December 31, 2009, in our Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2010 and in subsequent filings. Any forward-looking statements are based upon managements beliefs and assumptions at the time they are made. Except as required by law, we undertake no obligation to publicly update or revise any forward-looking statements included or incorporated by reference into this prospectus supplement or the accompanying prospectus or to update the reasons S-3 why actual results could differ from those contained in such statements, whether as a result of new information, future events or otherwise. In light of these risks, uncertainties and assumptions, the forward-looking statements discussed in this prospectus supplement, the accompanying prospectus and the documents incorporated by reference might not occur, and you should not put undue reliance on any forward-looking statements. S-4 Prospectus supplement summary The following summary is qualified in its entirety by the more detailed information included elsewhere or incorporated by reference into this prospectus supplement or the accompanying prospectus. Because this is a summary, it may not contain all of the information that is important to you. You should read the entire prospectus supplement and the accompanying prospectus, including the section entitled Risk Factors and the documents incorporated by reference before making an investment decision. West Coast Bancorp West Coast Bancorp is an Oregon corporation headquarteed in Lake Oswego, Oregon and registered with the Federal Reserve as a bank holding company. Our principal business activities are conducted through our commercial bank and primary operating subsidiary, West Coast Bank, an Oregon state-chartered bank with deposits ensured by the FDIC. With approximately $2.7 billion in assets, West Coast Bank operated through 65 locations in Oregon and Washington. The Company combines the sophisticated products and expertise of larger banks with the local decision making, market knowledge, and customer service of a community bank. Out website address is www.wcb.com . Except for those SEC filings incorporated by reference into this prospectus supplement, none of the information contained on, or that may be accessed through, our website is a prospectus or constitutes part of, or is otherwise incorporated into, this prospectus supplement. At March 31, 2010, we had, on a consolidated basis, total assets of $2,661,709,000, total deposits of $2,065,423,000 and stockholders' equity of $260,497,000. Our principal executive office is located as 5335 Meadows Road Suite 201, Lake Oswego, Oregon 97035, telephone number (503) 684-0884. the offering The following summary of the offerin g contains basic information about the offering and the common stock and is not intended to be complete. It does not contain all the information that is important to you. For a more complete understanding of the common stock, please refer to the section of this prospecus supplement entitled Description of Capital Stock. Issuer West Coast Bancorp, Oregon corporation. Common stock offered Shares of common stock, no par value per share, having an aggregate offering price of up to $30,000,000. Use of proceeds We intend to use the net proceeds of this offering for general corporate purposes, including supporting the capital of the Bank. See Use of Proceeds below. Risk factors An investment in our common stock is subject to risks. Please refer to Risk Factors and other information included or incorporated by reference into this prospectus supplement of the accompanying prospectus for a discussion offactors you should carefully consider before investing in shares of our commin stock. Market and trading symbol for the common stock Our common stock is listed and traded on the NASDAQ under the symbol WCBP. S-5 Risk Factors An investment in shares of our common stock is subject to certain risks. The trading price of our common stock could decline due to any of these risks, and you may lose all or part of your investment. Before you decide to invest in our common stock, you should consider the risk factors below relating to the offering as well as the risk factors described in our Annual Report on Form 10-K for the fiscal year ended December 31, 2009 as supplemented by our Quarterly Reports on Form 10-Q for the quarter ended March 31, 2010 and in the other documents incorporated by reference into this prospectus supplement or the accompanying prospectus. Risks Related to the Offering The price of our common stock may fluctuate significantly, and this may make it difficult for you to resell shares of common stock owned by you at times or at prices you find attractive, and you could lose all or part of your investment. The trading price of our common stock may fluctuate significantly as a result of a number of factors, many of which are outside our control. In addition, the stock market is subject to fluctuations in the share prices and trading volumes that affect the market prices of the shares of many companies. Among the factors that could affect our stock price are: · actual or anticipated quarterly fluctuations in our operating results and financial condition; · changes in financial estimates or publication of research reports and recommendations by financial analysts with respect to our common stock or those of other financial institutions; · failure to meet analysts loan and deposit volume, revenue, asset quality or earnings expectations or estimates ; · speculation in the press or investment community generally or relating to our reputation or the financial services industry; · strategic actions by us or our competitors, such as acquisitions, restructurings, dispositions or financings; · actions by our current stockholders, including sales of common stock by existing stockholders and/or directors and executive officers; · fluctuations in the stock price and operating results of our competitors; · future sales of our equity or equity-related securities; · changes in the frequency or amount of dividends or share repurchases; · proposed or adopted legislative or regulatory changes or developments; · anticipated or pending investigations, proceedings or litigation that involve or affect us; · domestic and international economic, market and political conditions unrelated to our performance; · changes in interest rates; · additions or departures of key personnel; S-6 · the performance of the national and Pacific Northwest economy and the real estate markets in the Pacific Northwest; and · general market conditions and, in particular, developments related to market conditions for the financial services industry. We are a holding company and depend on our subsidiaries for dividends, distributions and other payments, but our subsidiaries ability to make distributions is limited by contractual arrangements and applicable laws and regulations. Substantially all of our activities are conducted through West Coast Bank, and, consequently, as the parent company of the Bank, we receive substantially all of our revenue as dividends from the Bank. On October 26, 2009, the Company announced that the Bank had entered into a Stipulation and Consent with the FDIC and the Oregon Division of Finance and Corporate Securities (the DFCS), its primary banking regulators, agreeing to the issuance of an Order to Cease and Desist (the Consent Order) effective as of October 22, 2009. Under the Consent Order, the Bank is prohibited from paying dividends without the prior consent of the FDIC and the DFCS. In addition, on December 15, 2009, we entered into a Written Agreement (the Written Agreement) with the Federal Reserve Bank of San Francisco (the Reserve Bank) and the DFCS agreeing not to take any dividends or other payments representing a reduction in capital from the Bank without the prior consent of the Reserve Bank and the DFCS. We do not know when or if the Bank will receive regulatory approval to pay dividends to us in the future or when or if we will receive regulatory approval to accept any such dividends. In addition, under federal banking laws, the Bank may not pay cash dividends if such payment would reduce the amount of its capital below that necessary to meet minimum applicable regulatory capital requirements. The Oregon Bank Act also conatins limitations on dividends applicable to the Bank, and state and federal regulatory authorities are authorized to prohibit the Bank from paying dividends that would constitute an unsafe or unsound banking practice. We have suspended payment of cash dividends on our common stock and may not pay any cash dividends on our common stock for the foreseeable future. On September 23, 2009, we announced that we had suspended payment of cash dividends on our common stock and exercised our right to defer regularly scheduled interest payments on our outstanding junior subordinated debentures related to trust preferred securities. We may not pay any cash dividends on our common stock until we are current on interest payments on our outstanding junior subordinated debentures. Dividends from the Bank are the primary source of funds for payment of cash dividends to our shareholders, and pursuant to the Consent Order, the Bank is prohibited from paying cash dividends without the prior consent of the FDIC and the DFCS. Pursuant to the Written Agreement, the Company is prohibited from paying dividends to shareholders without the prior consent of the Reserve Bank, the Director of the Division of Banking Supervision and Regulation of the Board of Governors of the Federal Reserve System (the 
